Citation Nr: 1220591	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  09-12 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a lumbar spine disorder (claimed as a low back condition/pain).

2.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral knee disorder.

3.  Entitlement to service connection for a lumbar spine disorder.

4.  Entitlement to service connection for a bilateral knee disorder.

5.  Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to August 1978.

The Veteran's appeal concerning his knees comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the Veteran's petition to reopen his claim of entitlement to service connection for a bilateral knee disorder.  

The Veteran's remaining appeals come before the Board from an October 2007 rating decision of the VA RO in Houston, Texas, which reopened the previously denied claim of entitlement to service connection for a lumbar spine disorder, and continued the noncompensable disability rating for the service-connected bilateral hearing loss.  

In January 2012, the Veteran testified at a Board hearing before the undersigned at the RO in Houston, Texas (Travel Board hearing).  A transcript of the hearing has been associated with the claims file.

The issues of: (1) entitlement to service connection for a lumbar spine disorder; (2) entitlement to service connection for a bilateral knee disorder; and, (3) entitlement to a compensable disability rating for bilateral hearing loss, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a November 2002 rating decision, the RO denied service connection for a low back disability.  The Veteran did not perfect an appeal of this determination. 

2.  Evidence submitted since the RO's November 2002 rating decision, by itself or when considered with evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of service connection for a lumbar spine disorder, and therefore raises a reasonable possibility of substantiating the issue on appeal.

3.  In a November 2002 rating decision, the RO denied service connection for a bilateral knee disability.  The Veteran did not perfect an appeal of this determination. 

4.  Evidence submitted since the RO's November 2002 rating decision, by itself or when considered with evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of service connection for a bilateral knee disorder, and therefore raises a reasonable possibility of substantiating the issue on appeal.


CONCLUSIONS OF LAW

1.  The November 2002 rating decision that denied service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2002). 

2.  Evidence received since the November 2002 rating decision is new and material, and the claim of service connection for a lumbar spine disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

3.  The November 2002 rating decision that denied service connection for a bilateral knee disability is final.  38 U.S.C.A. § 7105 (West 2002).

4.  Evidence received since the November 2002 rating decision is new and material, and the claim of service connection for a bilateral knee disabilities is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist 

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with the issues on appeal given the favorable nature of the Board's decision with regard to the pending claims. 

New and Material Evidence

The Veteran seeks to reopen his claims of service connection for a lumbar spine disorder and bilateral knee disorder.  In a November 2002 rating decision, the RO denied service connection for a low back disability and a bilateral knee disability.  The Veteran was informed of this decision in a letter sent the same month, but did not initiate an appeal.  The November 2002 rating decision subsequently became final.  38 U.S.C.A. § 7105. 

Under applicable criteria, a claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  If the claim is thus reopened, it will be reviewed on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991). 

New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the claim on any basis.  Evans, 9 Vet. App. at 273.  This evidence is presumed credible for the purposes of reopening the claim, unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also Robinette  v. Brown, 8 Vet. App. 69   (1995). 

The Veteran's claims to reopen were received in November 2006.  The Veteran submitted additional evidence in support of his application to reopen his service connection claims for a lumbar spine disorder and a bilateral knee disorder.  For the reasons to be discussed below, at least some of this evidence is new and material, and his claims may be reopened for consideration on the merits. 

Since the November 2002 rating decision, the following evidence has been added to the claims file: VA examinations, lay statements, a Board hearing transcript, and VA treatment records.  

All of this evidence is new, in that it was not previously submitted at the time of the November 2002 denial.  The newly submitted evidence is not cumulative and redundant of evidence already of record. 

Some of this new evidence is also material to the claims.

Regarding the lumbar spine claim, in the November 2002 rating decision, the RO noted that if the Veteran submitted medical evidence that showed continuous treatment for a low back disability from the date of discharge to present, the claim would be reopened.  VA treatment records added to the record since the rating decision shows that the Veteran continues to be seen for complaints of low back pain.  The Veteran provided sworn testimony at the Board hearing that he had pain in service and ever since service.  For purposes of reopening the claim, such testimony is presumed credible.  Under Shade (detailed below), the claim must be reopened.   

Regarding the bilateral knee disorder claim, subsequent to the RO's consideration of this claim, the United States Court of Appeals for Veterans Claims (Court) decided the case of Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers.  Evidence is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

Under Shade, this new evidence is also material to the Veteran's claim.  Id.  Specifically, a VA examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of a disorder; and (B) establishes that the Veteran suffered an event, injury or disease in service; or has a presumptive disease or symptoms of such a disease manifesting during an applicable presumptive period; and (C) indicates that the claimed disorder or symptoms may be associated with the established event, injury, or disease in service; but, (D) does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A.§ 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).

Here, the new medical evidence establishes that the Veteran has current diagnoses related to his knees.  Further, regarding an in-service incurrence of this disorder, the Veteran reports that his four years spent in the Infantry during his active military service caused his current bilateral knee disorder.  At his Board hearing, the Veteran also reported falling out of a helicopter during his military service in the Republic of Vietnam, which may have caused his current bilateral knee disorder.  The Veteran and his representative also provided testimony regarding the arduous terrain of the Central Highlands and the impact on his knees.  The Veteran's service personnel records in the claims file verify his status as a combat Veteran, specifically his receipt of the Combat Infantryman Badge (CIB).  38 U.S.C.A. § 1154(b) (West 2002).  Throughout his appeal, the Veteran has asserted that his bilateral knee disorder was directly incurred during his active military service and that he had symptoms ever since service.  The Veteran's assertions are presumed credible for the purposes of reopening this claim.  Justus, 3 Vet. App. at 513.  The Veteran has never been afforded a VA medical opinion for this claim.  Therefore, the Veteran's presumed credible lay statements, combined with the current medical evidence, are sufficient to reopen his claim, since they trigger VA's duty to assist by providing a medical opinion.  Shade, 24 Vet. App. at 118.  

Based on the above, the Board finds the aforementioned additional evidence to be both new and material.  The Veteran having submitted new and material evidence, his claims of service connection for a lumbar spine disorder and bilateral knee disorder must be reopened and considered on the merits.


ORDER

The Veteran having submitted new and material evidence, his service connection claim for a lumbar spine disorder is reopened.

The Veteran having submitted new and material evidence, his service connection claim for a bilateral knee disorder is reopened.


REMAND

Regarding the remaining claims on appeal, the Board finds that certain development must be accomplished prior to any final determination by the Board. 

First, the Board recognizes that at a September 2007 VA examination, the VA examiner, following a review of the claims file and a physical examination of the Veteran, determined that the Veteran's "current back condition is not caused by or a result of active duty service."  The VA examiner, however, based this opinion on the lack of an "identifiable treatment record" regarding the Veteran's back problems during service and that the Veteran did not remember a specific injury.  The Veteran provided sworn testimony that he recalled experiencing back pain after a fall from a helicopter and he maintained that he was treated in the field.  The Veteran and his representative also described the arduous terrain the Veteran served on during his service in the Central Highlands in Vietnam and the impact of such service on his back.  The Veteran's description of his injury and impact on his back is consistent with his combat service and is presumed credible.  38 U.S.C.A. § 1154(b).  Therefore, a VA addendum medical opinion should be obtained that considers these factors.  

Second, the most recent outpatient treatment records from the VA Medical Center (VAMC) in San Antonio, Texas, are dated from November 2007.  All pertinent records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Third, a remand is required in order to afford the Veteran a VA examination to determine the etiology of his currently diagnosed degenerative joint disease of the knees.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  An examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record: (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of disorder; and, (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

Here, regarding a current diagnosis, the Veteran was diagnosed with degenerative joint disease of the knees by the VA Medical Center (VAMC), as shown in his list of current diagnoses.  Regarding an in-service incurrence of this disorder, the Veteran reports that his four years spent in the Infantry during his active military service caused his current bilateral knee disorder.  At his Board hearing, the Veteran also reported falling out of a helicopter during his military service in the Republic of Vietnam, which may have caused his current bilateral knee disorder.  As previously mentioned, the Veteran's service personnel records in the claims file verify his status as a combat Veteran, specifically his receipt of the CIB.  38 U.S.C.A. § 1154(b).  The Veteran's DD-214 Form also confirms that he was stationed in the Republic of Vietnam during his active military service.  Based on his combat status, the Board finds that the Veteran's lay statements are competent and credible to describe the circumstances, conditions and hardships of his active military service.  Thus, these lay statements have probative value to warrant conceding he sustained the type of trauma alleged during his active military service.  38 U.S.C.A. §§ 1154(a), (b); 38 C.F.R. § 3.304(d). 

Therefore, the claims file currently contains competent evidence of a current disorder and an in-service incurrence of this disorder.  The Board finds that a remand is required in order to afford the Veteran a VA examination to determine the etiology of his degenerative joint disease of the knees.  The Veteran has never been afforded a VA examination for this claim.  A VA examination is necessary to determine whether this disorder is related to the Veteran's active military service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Finally, the Veteran asserts that his bilateral hearing loss has worsened since his previous VA audiological examination in January 2007, more than five years ago. (See November 2007 statement by the Veteran).  The Veteran is entitled to a new VA examination where there is evidence that the disability has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Consequently, the Board finds that the January 2007 VA examination is not sufficiently contemporaneous for purposes of evaluating the current nature and severity of the Veteran's service-connected bilateral hearing loss.  Accordingly, the Board finds that the claim must be remanded for a new VA examination for the purpose of determining the current level of severity of the Veteran's bilateral hearing loss.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient treatment records from the San Antonio, Texas, VAMC since November 2007 that have not been secured for inclusion in the record.

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  Thereafter, the RO/AMC should schedule the Veteran for an appropriate VA examination to determine whether his current bilateral knee disorder is related to his active military service.  The VA examiner should thoroughly review the Veteran's VA claims file.  The VA examiner should note that this action has been accomplished in the VA examination report.  

The VA examiner is requested to specifically address the following:

(a)  Is it at least as likely as not (a 50 percent probability or greater) that the currently diagnosed degenerative joint disease of the bilateral knees was incurred during the Veteran's active military service?  For purposes of this examination/opinion request, the examiner is directed to assume that the Veteran's lay statements are competent and credible to describe the circumstances, conditions and hardships of his active military service, since the Veteran is in receipt of the CIB and is a combat Veteran.   

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

3.  The RO/AMC should ask the original September 2007 VA examiner to provide an addendum medical opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for an appropriate VA examination to ascertain the etiology of his current lumbar spine disorder.  The VA examiner should thoroughly review the Veteran's VA claims file.  The VA examiner should note that this action has been accomplished in the VA examination report.  

The VA examiner is requested to specifically address the following:

(a)  Is it at least as likely as not (a 50 percent probability or greater) that the currently diagnosed lumbar spine disorder was incurred during the Veteran's period of service?  For purposes of this examination/opinion request, the examiner is directed to assume that the Veteran's lay statements are competent and credible to describe the circumstances, conditions and hardships of his active military service, since the Veteran is in receipt of the CIB and is a combat Veteran.   

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

If the original examiner is unavailable, then the request should be directed to another appropriate examiner. 

4.  Schedule the Veteran for a VA examination to determine the current state of his service-connected bilateral hearing loss.

The claims folder must be provided to the examiner for review.  The examination must include appropriate audiometric and speech discrimination testing of both ears. 

After examining the Veteran and the results of all diagnostic testing deemed necessary, the examiner should provide a discussion of the effect of the Veteran's service- connected bilateral hearing loss on his functioning.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

5.  After undertaking any additional development deemed appropriate, and giving the Veteran a full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record, to include consideration of whether an extraschedular rating for the bilateral hearing loss is appropriate.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)




These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


